           Case 1:19-cv-12564-MBB Document 31 Filed 07/01/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


                                      )
    AMERICAN CIVIL LIBERTIES UNION OF )
    MASSACHUSETTS and LAWYERS FOR     )
    CIVIL RIGHTS,                     )
                                      )
                       Plaintiffs,    )
                                      )                   C.A. No. 19-12564-MBB
                    v.                )
                                      )
    UNITED STATES DEPARTMENT OF       )
    HOMELAND SECURITY, IMMIGRATION )
    AND CUSTOMS ENFORCEMENT,          )
                                      )
                       Defendants.    )
                                      )
                                      )


                    PLAINTIFFS’ SUBMISSION OF PROPOSED ORDER

         Having had initial communications with the government about the outcome of yesterday’s

status conference, Plaintiffs respectfully suggest that a written order memorializing the Court’s

oral rulings would be of assistance to all the parties.

         Plaintiffs have prepared a proposed order memorializing their understanding of the Court’s

rulings. The proposed order is attached for the Court’s consideration as Exhibit A.

         Plaintiffs also note that they continue to be puzzled by the Defendants’ delay in producing

records responsive to WSO subparts 3 and 4, which seek, in summary, records concerning the

implementation of the WSO program in Massachusetts and records of communications with

Massachusetts officials about the WSO program.              According to information provided by

Defendants to date, the WSO program has not yet been implemented in Massachusetts.1


1
    https://www.ice.gov/287g#signedMOA.
         Case 1:19-cv-12564-MBB Document 31 Filed 07/01/20 Page 2 of 3



Accordingly, it is unclear how the responsive records could be “law enforcement sensitive,” as

Defendants contended at the hearing.


Date: July 1, 2020                                Respectfully Submitted,


                                                  /s/ Lauren Godles Milgroom______
                                                  Joel Fleming (BBO# 685285)
                                                  Lauren Godles Milgroom (BBO# 698743)
                                                  Block & Leviton LLP
                                                  260 Franklin St., Suite 1860
                                                  Boston, MA 02110
                                                  (617) 398-5600
                                                  joel@blockesq.com
                                                  lauren@blockesq.com

                                                  Attorneys for Plaintiffs, American Civil
                                                  Liberties    Union      Foundation       of
                                                  Massachusetts and Lawyers for Civil Rights

                                                  Matthew R. Segal (BBO #654489)
                                                  Daniel L. McFadden (BBO #676612)
                                                  American Civil Liberties Union
                                                  Foundation of Massachusetts, Inc.
                                                  211 Congress Street
                                                  Boston, MA 02110
                                                  (617) 482-3170
                                                  msegal@aclum.org
                                                  dmcfadden@aclum.org

                                                  Oren Nimni (BBO #691821)
                                                  Lawyers for Civil Rights
                                                  61 Batterymarch St.
                                                  Boston, MA 02110
                                                  (617) 988-0606
                                                  onimni@lawyersforcivilrights.org




                                              2
         Case 1:19-cv-12564-MBB Document 31 Filed 07/01/20 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing will be filed through the electronic filing system of the
Court, which system will serve counsel of record, on July 1, 2020.


                                                      /s/ Lauren Godles Milgroom
                                                      Lauren Godles Milgroom




                                                 3
